Citation Nr: 0840322	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disabilities of muscle weakness and 
atrophy, loss of balance, memory loss and headaches, claimed 
as due to Department of Veterans Affairs (VA) lack of proper 
care/negligence in prescribing incorrect medications(s).  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a third degree burn on the 
dorsum of the right foot, status post skin graft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran had active service from April 1951 to March 1955.  

This matter came to the Board on appeal from VA rating 
decisions dated February 2003 and October 2004.  In the 
February 2003 rating decision, in pertinent part, the VA 
Regional Office (RO) in Waco, Texas, granted an increased 
rating, from a noncompensable rating to a 10 percent rating, 
for service-connected residuals of a third degree burn on the 
dorsum of the right foot, status post skin graft.  In 
addition, in the October 2004 rating decision, the RO in Los 
Angeles, California, denied the veteran's claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disabilities due to negligent lack of proper care by VA.  The 
veteran's disagreement with those decisions led to this 
appeal.  In March 2007 the Board remanded these claims, and 
they are now before the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Other matters

In March 2007, in addition to the Remand of the claims listed 
on the title page, the Board issued a decision on other 
issues then on appeal.  Among the issues decided by the Board 
was entitlement to an effective date prior to 
November 23, 2005, for the assignment of a 100 percent rating 
for the veteran's service-connected pulmonary asbestosis, to 
include the propriety of a noncompensable rating from 
June 10, 2002, to November 25, 2003, and the propriety of the 
30 percent rating assigned from November 26, 2003, to 
November 22, 2005.  

The Board concluded that the criteria for the assignment of 
a 100 percent rating for the service-connected asbestosis 
were met as of November 26, 2003, but no earlier, and that 
the criteria for a compensable rating prior to 
November 26, 2003, were not met.  It is with regret that the 
Board notes that it was not until March 2008 that the agency 
of original jurisdiction issued a rating decision reflecting 
the award of a 100 percent rating for the veteran's service-
connected pulmonary asbestosis effective November 26, 2003.  
That delay was compounded further by failure of the agency of 
original jurisdiction to notify the veteran of is action and 
pertinent payment information prior to its notice letter, 
which was finally sent to the veteran in October 2008, some 
18 months after the Board's decision.  


REMAND

In April 2004, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for muscle 
weakness and atrophy, loss of balance, and memory loss, which 
he asserts are due to VA's lack of proper care/negligence in 
prescribing gemfibrozil at a VA outpatient clinic in 
October 2003.  

VA medical records show that the veteran was seen in a VA 
primary care clinic in Oxnard, California, in September 2003, 
and it was noted that he was being seen to establish care.  
The physician ordered laboratory studies, including a blood 
lipid panel.  The record includes the results of those 
studies, and at a visit in October 2003, an entry made in the 
progress notes was "Pt has dyslipidemia, TG dominant.  Start 
gemfibrozil."  Orders on that date included prescription of 
gemfibrozil tablets, 600 mg, one tablet by mouth twice a day 
to lower triglycerides.  

The veteran maintains that as a result of taking the 
prescribed gemfibrozil he developed a severe reaction of 
muscle weakness, total body soreness, memory loss, headaches, 
and atrophy.  He further maintains that compensation is 
warranted pursuant to the provisions of 38 U.S.C.A. § 1151 
because of additional disability due to lack of proper care 
by the VA doctor's negligence in prescribing the medication.  

As outlined by the Board in its March 2007 remand, the record 
reflects that the veteran was treated at a private hospital 
in December 2003.  He presented to the Los Robles Regional 
Medical Center emergency room and gave a history of weakness 
over the course of the last several days and said he had 
noted fevers without chills.  The veteran reported an 
increasing cough that was productive and also reported 
worsening shortness of breath in the last two days.  On the 
day he went to the emergency room, the veteran reported he 
had had difficulty getting up after his left leg went out.  
After evaluation, the examiner said he believed the veteran 
had an acute bronchitis with the potential for increased 
deterioration given his underlying chronic lung disease.  He 
further noted that the veteran did feel increasingly weak and 
on that day had had a near syncopal episode with his 
weakness.  The diagnostic impression was dyspnea and acute 
bronchitis.  The examiner stated he felt further 
investigation was warranted, and the veteran was admitted to 
the hospital and underwent treatment with intravenous 
antibiotics.  

In the March 2007 remand to the AMC, the Board observed that 
an April 2006 private examination report indicates that the 
veteran's December 2003 hospital workup revealed 
rhabdomyolisis.  In her April 2006 report, L.C., M.D., noted 
that the veteran reported his muscles had become much weaker 
since the initial episode in December 2003.  On examination, 
the veteran was areflexic, with significant distal, and some 
proximal, muscle atrophy.  Further diagnostic testing 
revealed an abnormal study.  There was elcectrodiagnostic 
evidence of sensorimotor, length dependent, polyneuropathy, 
affecting lower extremities worse than upper.  There was no 
electrodiagnostic evidence of myopathy or plexopathy.  

The veteran maintains that the additional disability 
described above is due to the lack of proper care by the VA 
physician who prescribed the gemfibrozil in October 2003.  In 
the March 2007 remand, the Board noted that in its denial of 
the veteran's claim for additional disability under the 
provisions of 38 U.S.C.A. § 1151, the RO had not addressed 
the fact that, despite the diagnoses of bronchitis and 
dyspnea, the veteran presented to the emergency room in 
December 2003 with a chief complaint of muscle weakness and 
fever.  The Board observed that although the veteran's acute 
bronchitis and dyspnea may have had nothing to do with taking 
gemfibrozil, the RO did not consider the veteran's complaints 
of muscle weakness reported on admission.  Given the 
April 2006 evidence of polyneuropathy and the complaints of 
muscle weakness, the Board remanded for a medical examination 
and opinion as to the etiology of the veteran's 
polyneuropathy, including whether it is at least as likely as 
not related to the complaints of muscle weakness after taking 
gemfibrozil in late 2003.  The Board found that because the 
veteran began complaining of muscle weakness after he began 
taking the gemfibrozil and given the April 2006 diagnosis of 
polyneuropathy, the veteran should be examined and a medical 
opinion should be obtained.  The purpose of this is to 
determine whether the veteran has additional disability 
caused by VA hospital care, medical or surgical treatment or 
examination and further whether the proximate cause of any 
such disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination; or, whether the veteran 
has additional disability caused by VA hospital care, medical 
or surgical treatment or examination, the proximate cause of 
which was an event that was not reasonably foreseeable.  
See 38 U.S.C.A. § 1151.  

On review of the record, the Board finds no indication that 
the AMC took any action to arrange for the requested 
examination or obtain the medical opinion requested by the 
Board in its March 2007 remand, nor did it readjudicate the 
section 1151 claim.  Because of this, another remand is 
required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Board remand confers on veteran or other claimant, as a 
matter of law, the right to compliance with remand orders).  
Further review of the record shows that subsequent to the 
March 2007 remand, the veteran submitted additional evidence 
he contends supports his claim under the provisions of 
38 U.S.C.A. § 1151.  The veteran did not waive consideration 
of this evidence by the agency of original jurisdiction.  Not 
only did the AMC fail to obtain the requested examination and 
medical opinion, it failed to consider all the evidence 
submitted by the veteran and to thereafter readjudicate the 
claim with issuance of a supplemental statement of the case 
pursuant to 38 C.F.R. § 19.37(a).  The Board also notes that 
along with the additional evidence, the veteran identified 
another physician, A.H., M.D., and said that after three 
visits to that physician, he had regained almost complete use 
of his left arm and his shoulder was improved but that his 
hips and legs do not work so well yet.  Records from this 
physician may be pertinent to the veteran's claim, and action 
should be taken to obtain them.  

As to the issue of entitlement to a rating in excess of 
10 percent for residuals of a third degree burn on the dorsum 
of the right foot, status post skin graft, in the March 2007 
remand, the Board determined that the veteran had disagreed 
with the 10 percent rating, and the Board remanded the claim 
for issuance of a statement of the case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  The AMC prepared the 
requested SOC in March 2008 and issued it to the veteran in 
late April 2008.  The Board accepts a letter received from 
the veteran in May 2008 as his substantive appeal as to the 
matter of entitlement of a rating in excess of 10 percent for 
his service-connected right foot burn residuals.  The Board 
notes that the veteran has previously reported difficulty 
wearing certain kinds of shoes because of the burn residuals, 
and in his May 2008 letter the veteran pointed out that he 
has not had an examination pertaining to this claim for many 
years.  Review of the record shows that the veteran was 
provided a VA examination for scars in January 2003, but 
there is no later medical evidence that addresses the 
increased rating claim.  

Because the veteran has implied that he has functional 
problems related to his right foot burn residuals and in view 
of the more than five years since the veteran was last 
provided a pertinent VA examination, it is the judgment of 
the Board that further development, including a new VA 
examination, is in order. In this regard, VA's duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from July 2004 to the present.  

2.  Request that the veteran identify 
approximate dates of treatment and at 
which of the offices of A.H., M.D., he 
received evaluation or treatment from 
that physician.  Request that the veteran 
provide release authorization for those 
records and take action to obtain copies 
of those records and associate them with 
the claims file.  

3.  Arrange for VA examination of the 
veteran by an appropriate specialist, who 
has not previously been involved in the 
veteran's care, for an opinion as to the 
nature and extent of any "additional 
disability" attributable to taking 
gemfibrozil beginning in October 2003.  
The examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  The 
specialist is requested to offer opinions 
as to the nature of any polyneuropathy, 
memory loss, headaches, muscle atrophy, 
and loss of balance, and whether it is at 
least as likely as not (50 percent 
probability or higher) that the veteran 
suffered any additional disability as a 
result of being prescribed gemfibrozil by 
a VA physician for elevated 
triglycerides.  If the examiner 
determines that it is at least as likely 
as not that the medication did cause an 
additional disability, then the examiner 
should offer opinions on whether the 
evidence shows an event not reasonably 
foreseeable caused the additional 
disability and whether there was fault on 
VA's part, including whether the 
medication and dose were appropriate.  

The examiner should provide an 
explanation of the rationale for each 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

4.  In addition, arrange for VA 
examination of the veteran to determine 
the nature and severity of residuals of a 
third degree burn on the dorsum of the 
right foot, status post skin graft.  The 
examiner should describe the location, 
size, and appearance of any scar and 
state whether the scar is deep 
(associated with underlying soft tissue 
damage) or superficial (not associated 
with underlying soft tissue damage).  The 
examiner should further state whether any 
scar is unstable and/or painful on 
examination.  In addition, the examiner 
should identify any functional impairment 
of the right foot associated with 
residuals of the third degree burn on the 
dorsum of the veteran's right foot.  All 
indicated studies should be performed.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

5.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disabilities of 
muscle weakness and atrophy, loss of 
balance, memory loss and headaches, 
claimed as due to VA's lack of proper 
care/VA negligence in prescribing 
incorrect medication(s).  In addition, 
readjudicate entitlement to a rating in 
excess of 10 percent for residuals of a 
third degree burn on the dorsum of the 
right foot, status post skin graft.  If 
any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



